DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2022 has been considered by the examiner.
	
Response to Arguments
Applicant’s arguments, see page 8, filed 7/14/2022, with respect to the prior art rejection to claim 10 have been fully considered and are persuasive. More specifically, the amendment includes the language agreed upon in the interview dated 6/29/2022 to overcome the prior art of Kimura (US Patent Publication 20080302628). The prior art rejection to claim 10 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed. The examiner’s statement of reasons for allowance for claims 1-9 and 11-18 was provided in the Office action dated 4/20/2022. 
Regarding claim 10, the prior art does not disclose or render obvious the method comprising the steps: activating, via the control device only in response to the control device determining that the power supply system of the vehicle has failed, a triggering device of the parking brake device in such a way that the activated triggering device changes the parking brake device into a locking mode, so that the stationary vehicle is locked by the parking brake device which is in the locking mode, in combination with the other elements required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached on Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W./Examiner, Art Unit 3659 
/DAVID R MORRIS/Primary Examiner, Art Unit 3659